                     Case 18-12773-BLS               Doc 27   Filed 12/20/18      Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                     Chapter 11

    interTouch Holdings LLC,                                   Case No. 18-12772 (BLS)
                     Debtor.


    In re:                                                     Chapter 11

    interTouch Topco LLC,                                      Case No. 18-12773 (BLS)

                           Debtor.                             Joint Administration Requested


                  NOTICE OF AMENDED1 AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON DECEMBER 20, 2018 AT 9:30 A.M. (ET)2

    I.       FIRST DAY MATTERS GOING FORWARD:

             1.      Debtors’ Motion for Joint Administration [D.I. 7;3 filed 12/14/18].

                     Objection/Response Deadline:              At the hearing.

                     Objections/Responses Received:            None.

                     Related Documents:

                     A.       Chapter 11 Voluntary Petition [D.I. 1; filed 12/10/18].

                     B.       Declaration by Seale A. Moorer in Support of Chapter 11 Petitions [D.I. 6;
                              filed 12/13/18].

                     C.       Notice of Hearing [D.I. 13; filed 12/14/18].

                     Status: The hearing on this matter will go forward.

1
             Amended items appear in bold italics.
2
          The hearing will be held before The Honorable Brendan L. Shannon at the United States Bankruptcy Court
for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 1, Wilmington, Delaware 19801. Any
person who wishes to appear telephonically at the hearing must contact COURTCALL, LLC at 866-582-6878 to
register their telephonic appearance in accordance with the Instructions for Telephonic Appearance Effective January
5, 2005, Revised April 27, 2009.
3
        Docket references are to the docket in case number 18-12773 (BLS). Docket numbers may differ slightly
from those in case number 18-12772 (BLS). The referenced documents filed are identical in both cases.
     Case 18-12773-BLS        Doc 27      Filed 12/20/18     Page 2 of 3




2.   Motion by Debtors for Order Pursuant to Sections 105(a), 363(c)(1), and 1108 of
     the Bankruptcy Code (A) Authorizing (I) Continued Maintenance of Existing Bank
     Account; (II) Continued Use of Existing Business Forms; and (III) the Opening and
     Closing of Bank Accounts and (B) Waiving Certain U.S. Trustee Guidelines [D.I.
     19; filed 12/17/18].

     Objection/Response Deadline:          At the hearing.

     Objections/Responses Received:

     A.     Limited Objection [by Gate Worldwide Holding LLC] to Motion By
            Debtors for Order Pursuant to Sections 105(a), 363(c)(1), and 1108 of the
            Bankruptcy Code (A) Authorizing (I) Continued Maintenance of Existing
            Bank Account; (II) Continued Use of Existing Business Forms; and (III)
            the Opening and Closing of Bank Accounts and (B) Waiving Certain U.S.
            Trustee Guidelines [D.I. 26; filed 12/19/18].

     Related Documents:

     B.     Chapter 11 Voluntary Petition [D.I. 1; filed 12/10/18].

     C.     Declaration by Seale A. Moorer in Support of Chapter 11 Petitions [D.I. 6;
            filed 12/13/18].

     D.     Debtors’ Motion for Joint Administration [D.I. 7; filed 12/14/18].

     E.     Notice of Hearing [D.I. 13; filed 12/14/18].

     Status: The hearing on this matter will go forward on an interim basis.

3.   Motion to Dismiss Case by Gate Worldwide Holdings LLC [D.I. 4; filed 12/13/18].

     Objection/Response Deadline:          December 27, 2018, unless otherwise ordered
                                           by the Court.

     Objections/Responses Received:        None.

     Related Documents:

     4.     Motion for Relief from Stay [D.I. 5; filed 12/13/18].

     5.     Affidavit of Joseph L. Clasen in Support of Gate Worldwide Holdings
            LLC’s Emergency Motions for (I) Entry of an Order Dismissing Debtors’
            Bankruptcy Cases Pursuant to Sections 1112(b) and/or 305(a) of the
            Bankruptcy Code and (II) Entry of an Order Granting Relief from the



                                      2
             Case 18-12773-BLS       Doc 27      Filed 12/20/18   Page 3 of 3



                    Automatic Stay Pursuant to Section 365(d) of the Bankruptcy Code [D.I. 8;
                    filed 12/13/18].

             6.     Motion to Shorten Notice Periods for and Scheduling Expedited Hearing on
                    Gate Worldwide Holdings LLC’s (I) Emergency Motion to Dismiss the
                    Debtors’ Chapter 11 Cases Pursuant to § 1112(b) of the Bankruptcy Code
                    and/or to Abstain Pursuant to § 305(a) of the Bankruptcy Code and (II)
                    Emergency Motion for Entry of an Order Granting Relief from the
                    Automatic Stay Pursuant to Sections 362(d) and (f) of the Bankruptcy Code
                    [D.I. 9; filed 12/13/18].

             7.     Objection to Motion for Expedited Consideration [D.I. 15; filed 12/14/18].

             8.     Letter from Court Setting Status Conference Regarding Gate Worldwide
                    Holdings LLC’s Motion to Dismiss [D.I. 18; filed 12/17/18].

             Status: Pursuant to the Court’s December 12, 2018 order, the Court will hold a
                     status conference on this matter.


Dated: December 20, 2018
       Wilmington, Delaware                       KLEIN LLC

                                                  /s/ Julia B. Klein
                                                  Julia B. Klein (Bar No. 5198)
                                                  919 North Market Street
                                                  Suite 600
                                                  Wilmington, Delaware 19801
                                                  Phone: (302) 438-0456
                                                  Fax: (302) 300-1733

                                                  Proposed Counsel for the Debtors
                                                  and Debtors in Possession




                                             3
